Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/07/2022 has been entered. 
Response to Amendment
Claim 4 is cancelled, claims 3 and 8 are original  and 1-2 and 6-7, 9-14 are previously presented and 15-16 are new. It is noted here that the claim amendment filed 07/07/2022 did not have the proper status identifier for claims 15 and 16, which is New. Claims 15-16 were not entered in the AFCP filed  on 7/06/2022 and are therefore new. Applicant is encouraged to ensure that all claims have the proper status identifiers in the future in accordance with MPEP 714(II)C.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beetz et al (US20220134662A1) herein referred to as Beetz.
Regarding claim 1, Beetz teaches a method of manufacturing a three- dimensionally shaped object, the method comprising: repeating stacking of a layer of solidified thermoplastic resin that is formed by moving a nozzle [0003], extruding molten thermoplastic resin (thermoplastic resin is included in resin) from the nozzle [0003], and solidifying extruded thermoplastic resin [0004]; and locally heating a first area and a second area of the solidified thermoplastic resin that have already been formed while moving the nozzle [0038-0039], by using a heating portion configured to selectively heat a local area of the solidified thermoplastic resin, wherein the first area is located locally in front of the nozzle in a moving direction of the nozzle (see figures 1-3, 41 a-41e, [0039]) and the second area (figure 4) is located locally beside the nozzle in the moving direction in a plan view.
Regarding claim 3, Beetz teaches wherein the nozzle moves while locally cooling a rear area by using a cooling portion, the rear area being located behind the nozzle in the moving direction in the plan view ([0039], 42 e is behind the nozzle in the moving direction in figures 1-3).

Claim(s) 6-7, 9-14 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arao et al (US 2020/0361149 A1), herein referred to as Arao. 
Regarding claim 6, Arao et al teaches an additive manufacturing apparatus for manufacturing a three-dimensionally shaped object by repeating stacking of layers [abstract] of solidified thermoplastic resin formed by moving a nozzle (18) that extrudes molten thermoplastic resin on a stage, the additive manufacturing apparatus [abstract] comprising: the nozzle (18); a first heating portion (15) configured to heat and melt thermoplastic resin before being extruded from the nozzle; and a second heating portion (21) configured to selectively and locally heat a first area and a second area of the solidified thermoplastic resin that have already been formed while moving the nozzle, wherein the first area is located locally in front of the nozzle in a moving direction of the nozzle, and the second area is located locally beside the nozzle in the moving direction in a plan view (see figure 4).
Regarding claim 7, Arao discloses a nozzle (18). As for the limitation, the second area is smaller than a width of the molten thermoplastic resin extruded from the nozzle, Applicant is reminded MPEP 2115 states material or article worked upon my does not limit apparatus claims. Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claim 9, Arao teaches where the second area is located on an outer edge portion of a lower layer that has already been stacked in the plan view (figure 4). As for the limitation, the second heating portion reduces output power, Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
 Regarding claims 10 and 16, Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.
Regarding claim 11, Arao teaches wherein the second heating portion (laser) is provided at apposition (close together) at a distance from the nozzle (figure 1 depicts the laser next to the nozzle).  
Regarding claim 12, Arao teaches the second heating portion comprises a laser or a near infrared heater [0044]. 
Regarding claims 13-14, Arao teaches a control portion (100) that controls a position of the second heating portion [0054] in accordance with a change of the moving direction of the nozzle in plan view [0060] and wherein the second heating portion is configured to rotate around the nozzle, and the control portion controls rotation of the second heating portion in accordance with the change of the moving direction of the nozzle in the plan view ([0060], figure 5). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beetz et al (US20220134662A1) herein referred to as Beetz.
Regarding claim 2, Beetz discloses thermoplastic resin (resin [0003]) but does not explicitly disclose a width of the second area is smaller than a width of the molten thermoplastic resin extruded from the nozzle. However, given the limited number of options for the second area: the second area has a smaller width, a larger width or the same width, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a width of the second area smaller than a width of the molten thermoplastic resin extruded from the nozzle since obvious to try, choosing from a finite number of identified, predictable solutions with a reasonable expectation of success is a prima facie evidence of obviousness (MPEP 2143). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arao et al (US 2020/0361149 A1) in view of Beetz et al (US20220134662A1) herein referred to as Beetz. 
Regarding claim 8, Arao discloses a cooling portion (12) but does not explicitly disclose the cooling portion is located behind the nozzle in the moving direction in the plan view. However, analogous heating nozzle art,  Beetz et al, teaches a cooling portion configured to locally cool a rear area, the rear area being located behind the nozzle in the moving direction in the plan view  (42 e is behind the nozzle in the moving direction in figures 1-3 [0039]) for the benefit of  preventing the applied printing material from flowing away or deliquescing and to cure the printing material [0006]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a cooling portion located behind the nozzle, as taught by Beetz et al, into the apparatus taught by Arao in order to prevent the applied printing material from flowing away or deliquescing and to cure the printing material. 

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable in view of Beetz et al (US20220134662A1) herein referred to as Beetz over Arao et al (US 2020/0361149 A1). 
Regarding claim 15, Beetz does not explicitly disclose wherein each of the layers of the solidified thermoplastic resin is formed by making columns of thermoplastic resin, and wherein, when the nozzle extrudes the molten thermoplastic resin to make an Mth column of an Nth layer, the second area is located on an M-1 column of the Nth layer in the plan view. However, analogous heating nozzle art, Arao et al,  discloses the second area is the lower level Ln-1, which corresponds to Applicant’s M-1 and the Nth layer corresponds to Applicant’s Mth layer [0065]. Therefore It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the nozzle extrudes the molten thermoplastic resin to make an Mth column of an Nth layer, the second area is located on an M-1 column of the Nth layer in the plan view, as taught by Arao et al into the method taught by Beetz, in order to enhance the strength of the fabrication object [0065]. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable Beetz et al (US20220134662A1) herein referred to as Beetz and further in view of Hikmet et al (US 2021/0231301 A1).
Regarding claim 5, Beetz does not explicitly teach the first area is locally heated such that the temperature of the first area is from a glass transition of the thermoplastic resin to glass transition temperature plus 30°C. However, analogous 3D printer art, Hikmet states: “the term "3D printable material" may also refer to a combination of two or more materials.  In general, these (polymeric) materials have a glass transition temperature and/or a melting temperature. The 3D printable material will be heated by the 3D printer before it leaves the nozzle to a temperature of at least the glass transition temperature, and in general at least the melting temperature.  Hence, in a specific embodiment the 3D printable material comprises a thermoplastic polymer having a glass transition temperature and/or a melting point and the printer head action comprises heating the 3D printable material above the glass transition and if it is a semi-crystalline polymer above the melting temperature” [0023]. Therefore Applicant’s claim limitation reads on Hikmet’s teaching. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have heated such that the temperature of the first area is from a glass transition of the thermoplastic resin to glass transition temperature plus 30°C since it is conventionally well known in the 3D printer art. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754